DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed May 16, 2022 and further in response to an electronic/telephonic communication with Applicant’s representative Weisheng “Wilson” Xie on August 22, 2022 (“Electronic Communication”).
Claims 4, 6-7, 10, 14, 16-17, 20, 24, 26-27 and 30 have been canceled.
Claims 1-3, 5, 8-9, 11-13, 15, 18-19, 21-23, 25 and 28-29 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Electronic Communication.
Please replace all prior version of the claims with the attached amended claims, wherein,
Claims 4, 6-7, 10, 14, 16-17, 20, 24, 26-27 and 30 have been canceled.
Claims 1-3, 5, 8-9, 11-13, 15, 18-19, 21-23, 25 and 28-29 are pending.

The amended claims:
1. (Currently Amended) A computer-implemented method for anti-counterfeiting, comprising: 
receiving, by a client device, an anti-counterfeiting verification request submitted by a user for a product, wherein the anti-counterfeiting verification request comprises an anti-counterfeiting identification code;
in response to receiving the anti-counterfeiting verification request, performing, by the client device based on invoking a smart contract, operations for an anti-counterfeiting verification of the product comprising:
performing an integrity verification of anti-counterfeiting information recorded on a blockchain, wherein the anti-counterfeiting information comprises a plurality of types of anti-counterfeiting identification information corresponding to a plurality of participants maintaining the blockchain, wherein the plurality of types of anti-counterfeiting identification information comprise the anti-counterfeiting identification code;
obtaining, from the blockchain and based on the anti-counterfeiting identification code, a first data digest[[s]], wherein  the first data digest[[s]] corresponds to a first type of the plurality of types of anti-counterfeiting identification information, wherein [[each ]]the first data digest uniquely corresponds to [[one ]]a first participant of the plurality of participants, wherein [[each]] the first participant of the plurality of participants corresponds to a first stage of a product life cycle of the product, and wherein [[each ]]the first participant maintains a first service node[[s]] of a blockchain network for the blockchain; [[and]]
verifying, based on a first public key[[s]] corresponding to the first participant[[s]], the first data digest[[s]], wherein the first data digest is signed using a first private key corresponding to the first participant;
obtaining, from the blockchain and based on the anti-counterfeiting identification code, a second data digest, wherein the second data digest corresponds to a second type of the plurality of types of anti-counterfeiting identification information, wherein the second data digest uniquely corresponds to a second participant of the plurality of participants, wherein the second participant of the plurality of participants corresponds to a second stage of the product life cycle of the product, and wherein the second participant maintains a second service node of the blockchain network; and
verifying, based on a second public key corresponding to the second participant, the second data digest, wherein the second data digest is signed using a second private key corresponding to the second participant;
sending, by the client device, an anti-counterfeiting verification result for the product to the user indicating successful verification of the first data digest and the second data digest; [[and]]
in response to the successful verification, identifying, by the client device, product information from a third-party content addressable storage device accessible to the blockchain by using a user query to the third-party content addressable storage device, wherein the user query comprises the first data digest ; and
sending, by the client device, the product information to the user.

2. (Previously Presented) The computer-implemented method according to claim 1, wherein the anti-counterfeiting identification code is generated by an authority party associated with the product, and at least one type of the plurality of types of anti-counterfeiting identification information is generated by at least one participant and stored in association with the anti-counterfeiting identification code on the blockchain.

3. (Previously Presented) The computer-implemented method according to claim 2, wherein an anti-counterfeiting label is attached to the product, wherein the anti-counterfeiting label is generated based on the anti-counterfeiting identification code, the anti-counterfeiting identification code is obtained by scanning the anti-counterfeiting label, and initiating the anti-counterfeiting verification on the product comprises:
initiating a query on the blockchain based on the anti-counterfeiting identification code in response to receiving the anti-counterfeiting verification request; 
receiving the at least one type of the plurality of types of anti-counterfeiting identification information on the blockchain; and
determining that the anti-counterfeiting verification of the product is successful based on determining that the at least one type of the plurality of types of anti-counterfeiting identification information is on the blockchain.

4. (Canceled)

5. (Previously Presented) The computer-implemented method according to claim 3, wherein determining that the anti-counterfeiting verification of the product is successful comprises:
performing a validity verification of the at least one type of the plurality of types of anti-counterfeiting identification information generated by the at least one participant; and
determining that the anti-counterfeiting verification is successful based on the validity verification being successful.

6. (Canceled)

7. (Canceled)

8. (Previously Presented) The computer-implemented method according to claim 2, wherein the plurality of participants comprise a product manufacturer and a product inspector, and the at least one type of the plurality of types of anti-counterfeiting identification information comprises a data digest of an inspection report of the product.

9. (Previously Presented) The computer-implemented method according to claim 8, wherein the inspection report is stored in the third-party content addressable storage device accessible to the blockchain.

10. (Canceled)

11. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by a client device, an anti-counterfeiting verification request submitted by a user for a product, wherein the anti-counterfeiting verification request comprises an anti-counterfeiting identification code;
in response to receiving the anti-counterfeiting verification request, performing, by the client device based on invoking a smart contract, operations for an anti-counterfeiting verification of the product comprising:
performing an integrity verification of anti-counterfeiting information recorded on a blockchain, wherein the anti-counterfeiting information comprises a plurality of types of anti-counterfeiting identification information corresponding to a plurality of participants maintaining the blockchain, wherein the plurality of types of anti-counterfeiting identification information comprise the anti-counterfeiting identification code;
obtaining, from the blockchain and based on the anti-counterfeiting identification code, a first data digest[[s]], wherein  the first data digest[[s]] corresponds to a first type of the plurality of types of anti-counterfeiting identification information, wherein [[each ]]the first data digest uniquely corresponds to [[one ]]a first participant of the plurality of participants, wherein [[each]] the first participant of the plurality of participants corresponds to a first stage of a product life cycle of the product, and wherein [[each ]]the first participant maintains a first service node[[s]] of a blockchain network for the blockchain; [[and]]
verifying, based on a first public key[[s]] corresponding to the first participant[[s]], the first data digest[[s]], wherein the first data digest is signed using a first private key corresponding to the first participant;
obtaining, from the blockchain and based on the anti-counterfeiting identification code, a second data digest, wherein the second data digest corresponds to a second type of the plurality of types of anti-counterfeiting identification information, wherein the second data digest uniquely corresponds to a second participant of the plurality of participants, wherein the second participant of the plurality of participants corresponds to a second stage of the product life cycle of the product, and wherein the second participant maintains a second service node of the blockchain network; and
verifying, based on a second public key corresponding to the second participant, the second data digest, wherein the second data digest is signed using a second private key corresponding to the second participant;
sending, by the client device, an anti-counterfeiting verification result for the product to the user indicating successful verification of the first data digest and the second data digest; [[and]]
in response to the successful verification, identifying, by the client device, product information from a third-party content addressable storage device accessible to the blockchain by using a user query to the third-party content addressable storage device, wherein the user query comprises the first data digest ; and
sending, by the client device, the product information to the user.

12. (Previously Presented) The non-transitory, computer-readable medium according to claim 11, wherein the anti-counterfeiting identification code is generated by an authority party associated with the product, and at least one type of the plurality of types of anti-counterfeiting identification information is generated by at least one participant and stored in association with the anti-counterfeiting identification code on the blockchain.

13. (Previously Presented) The non-transitory, computer-readable medium according to claim 12, wherein an anti-counterfeiting label is attached to the product, wherein the anti-counterfeiting label is generated based on the anti-counterfeiting identification code, the anti-counterfeiting identification code is obtained by scanning the anti-counterfeiting label, and initiating the anti-counterfeiting verification on the product comprises:
initiating a query on the blockchain based on the anti-counterfeiting identification code in response to receiving the anti-counterfeiting verification request; 
receiving the at least one type of the plurality of types of anti-counterfeiting identification information on the blockchain; and
determining that the anti-counterfeiting verification of the product is successful based on determining that the at least one type of the plurality of types of anti-counterfeiting identification information is on the blockchain.

14. (Canceled)

15. (Previously Presented) The non-transitory, computer-readable medium according to claim 13, wherein determining that the anti-counterfeiting verification of the product is successful comprises:
performing a validity verification of the at least one type of the plurality of types of anti-counterfeiting identification information generated by the at least one participant; and
determining that the anti-counterfeiting verification is successful based on the validity verification being successful.

16. (Canceled)

17. (Canceled)

18. (Previously Presented) The non-transitory, computer-readable medium according to claim 12, wherein the plurality of participants comprise a product manufacturer and a product inspector, and the at least one type of the plurality of types of anti-counterfeiting identification information comprises a data digest of an inspection report of the product.

19. (Previously Presented) The non-transitory, computer-readable medium according to claim 18, wherein the inspection report is stored in the third-party content addressable storage device accessible to the blockchain.

20. (Canceled)

21. (Currently Amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving, by a client device, an anti-counterfeiting verification request submitted by a user for a product, wherein the anti-counterfeiting verification request comprises an anti-counterfeiting identification code;
in response to receiving the anti-counterfeiting verification request, performing, by the client device based on invoking a smart contract, operations for an anti-counterfeiting verification of the product comprising:
performing an integrity verification of anti-counterfeiting information recorded on a blockchain, wherein the anti-counterfeiting information comprises a plurality of types of anti-counterfeiting identification information corresponding to a plurality of participants maintaining the blockchain, wherein the plurality of types of anti-counterfeiting identification information comprise the anti-counterfeiting identification code;
obtaining, from the blockchain and based on the anti-counterfeiting identification code, a first data digest[[s]], wherein  the first data digest[[s]] corresponds to a first type of the plurality of types of anti-counterfeiting identification information, wherein [[each ]]the first data digest uniquely corresponds to [[one ]]a first participant of the plurality of participants, wherein [[each]] the first participant of the plurality of participants corresponds to a first stage of a product life cycle of the product, and wherein [[each ]]the first participant maintains a first service node[[s]] of a blockchain network for the blockchain; [[and]]
verifying, based on a first public key[[s]] corresponding to the first participant[[s]], the first data digest[[s]], wherein the first data digest is signed using a first private key corresponding to the first participant;
obtaining, from the blockchain and based on the anti-counterfeiting identification code, a second data digest, wherein the second data digest corresponds to a second type of the plurality of types of anti-counterfeiting identification information, wherein the second data digest uniquely corresponds to a second participant of the plurality of participants, wherein the second participant of the plurality of participants corresponds to a second stage of the product life cycle of the product, and wherein the second participant maintains a second service node of the blockchain network; and
verifying, based on a second public key corresponding to the second participant, the second data digest, wherein the second data digest is signed using a second private key corresponding to the second participant;
sending, by the client device, an anti-counterfeiting verification result for the product to the user indicating successful verification of the first data digest and the second data digest; [[and]]
in response to the successful verification, identifying, by the client device, product information from a third-party content addressable storage device accessible to the blockchain by using a user query to the third-party content addressable storage device, wherein the user query comprises the first data digest ; and
sending, by the client device, the product information to the user.

22. (Previously Presented) The computer-implemented system according to claim 21, wherein the anti-counterfeiting identification code is generated by an authority party associated with the product, and at least one type of the plurality of types of anti-counterfeiting identification information is generated by at least one participant and stored in association with the anti-counterfeiting identification code on the blockchain.

23. (Previously Presented) The computer-implemented system according to claim 22, wherein an anti-counterfeiting label is attached to the product, wherein the anti-counterfeiting label is generated based on the anti-counterfeiting identification code, the anti-counterfeiting identification code is obtained by scanning the anti-counterfeiting label, and initiating the anti-counterfeiting verification on the product comprises:
initiating a query on the blockchain based on the anti-counterfeiting identification code in response to receiving the anti-counterfeiting verification request; 
receiving the at least one type of the plurality of types of anti-counterfeiting identification information on the blockchain; and
determining that the anti-counterfeiting verification of the product is successful based on determining that the at least one type of the plurality of types of anti-counterfeiting identification information is detected on the blockchain.

24. (Canceled)

25. (Previously Presented) The computer-implemented system according to claim 23, wherein determining that the anti-counterfeiting verification of the product is successful comprises:
performing a validity verification of the at least one type of the plurality of types of anti-counterfeiting identification information generated by the at least one participant; and
determining that the anti-counterfeiting verification is successful based on the validity verification being successful.

26. (Canceled)

27. (Canceled)

28. (Previously Presented) The computer-implemented system according to claim 22, wherein the at least one participant comprise a product manufacturer and a product inspector, and the at least one type of the plurality of types of anti-counterfeiting identification information comprises a data digest of an inspection report of the product.

29. (Previously Presented) The computer-implemented system according to claim 28, wherein the inspection report is stored in the third-party content addressable storage device accessible to the blockchain.

30. (Canceled)

Allowable Subject Matter
Claims 1-3, 5, 8-9, 11-13, 15, 18-19, 21-23, 25 and 28-29 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record:
McDonald et al. (US 20190213462 A1, “McDonald”)
Fallah et al. (US 20180343126 A1, “Fallah”)
Masuda et al. (US 20080140660 A1, “Masuda”)
Hayashi et al. (US 20070022293 A1, “Hayashi”)
Pamela Rice (US 10250381 B1, “Rice”)

McDonald generally discloses, systems and methods are provided for decoding secure tags using an authentication server and secure tag reader. The system can include at least one processor and at least one non-transitory memory. The memory can contain instructions that, when executed by the at least one processor, cause the secure tag reader to perform operations. The operations can include detecting a potential secure tag in an image and generating a normalized secure tag image using the image and a stylesheet. The operations can further include providing an identification request to an authentication server, the identification request including the normalized secure tag image. The operations can additionally include receiving rules for decoding tag data encoded into the secure tag as tag feature options and decoding the tag data using the received rules (see abstract and Fig. 9).
McDonald further disclose, process 900 of tag identification. Though described below as performed by authentication server 115, process 900 can be performed in some embodiments by private system 120, client system 110, or another system. Consistent with disclosed embodiments, process 900 can include the steps of receiving a tag identification request, identifying a secure tag based on the tag identification request, generating tag data using the retrieved tag image and decoding rules, and providing the decoded tag data in response to the request.

Fallah generally discloses, A system and method for utilizing connected devices to enable secure and anonymous electronic interaction in a decentralized manner without the need for usernames and passwords. The method comprises Blockchain, Merkle Trees and Public Key infrastructures and methods that utilize peer-to-peer network protocols. The methods include interactions of two self-sovereign identity groups; persons and devices, with each having their own authorization layer. The devices employ two domains of identity and authorization with each said device having its own self-assigned machine identity. There are three domains of Identity, Authentication and Authorization employed for persons. The final linking of the two groups requires access to be granted by the device in a distributed autonomous manner (see abstract).
Fallah further discloses, the manufacturer can create a public blockchain. The public blockchain can be distributed among any stakeholders in the logistics supply chain of the manufacturer's products. When a product is manufactured it can be given an identity qualifier as described above. An identifier can be affixed, embedded or otherwise attached or associated with the identity qualifier. This identifier could be any form of identifier capable of storing a reference to the identity of the product. Examples of possible identifiers can include a bar code, QR code, RFID chip or other identifier as is known to those skilled in the art. When the identifier is read for the first time, the manufacturer, by a computer can generate a genesis block for the product. A self-identity can be created for the product based on a public key infrastructure (PKI), utilizing the Self-Identity Hash method as described above. The life block can then be created for the new product. The life block can contain the self-identity of product, a description of the new product, and information regarding the manufacturing, such as the date and location of manufacture. The identifier can be associated to the identity of the product..

Masuda generally discloses, One embodiment of a method for file authentication and versioning includes receiving a request to retrieve a data element identified by a content identifier, identifying a storage location associated with the content identifier, retrieving a data element stored at the storage location, calculating a second content identifier of the retrieved data element, comparing the content identifier and the second content identifier, if the content identifier and the second content identifier match, providing a preview of the retrieved data element and a representation of the content identifier to be displayed to a user. The representation of the content identifier may be an alphanumeric string derived from the content identifier or a graphic representation, such as a barcode, derived from the content identifier (see abstract).

Hayashi generally discloses, an information processing method enables verification of validity of signed data using received partial signed data parts, even when all the signed data is not received. According to the information processing method, signature data including a signature value and digests of a plurality of partial signed data parts is received. Then, the signature data is verified by using the signature value and the digests of a plurality of partial signed data parts. Subsequently, the partial signed data is received according to a result of verifying the signature data. Then, the partial signed data is verified using the partial signed data and the digest of the partial signed data (see abstract).

Rice generally discloses, A device may receive first content data from a content provider, the first content data including data identifying content. The device may generate second content data based on the first content data, the second content data including information that causes content validation to be performed on the content. The device may also provide the second content data to a content validation node, the content validation node being included in a content validation network implementing a blockchain network that includes executable instructions for performing content validation. In addition, the device may obtain, from the content validation network, validation results associated with the content, and provide, to a user device, data that causes display of a validation indicator with the content, the validation indicator being based on the validation results (see abstract).

The references McDonald, Fallah, Masuda, Hayashi and Rice disclose as previously discussed.

The references however do not teach claim as a whole in combination of at least:
receiving, by a client device, an anti-counterfeiting verification request submitted by a user for a product, wherein the anti-counterfeiting verification request comprises an anti-counterfeiting identification code;
in response to receiving the anti-counterfeiting verification request, performing, by the client device based on invoking a smart contract, operations for an anti-counterfeiting verification of the product comprising:
performing an integrity verification of anti-counterfeiting information recorded on a blockchain, wherein the anti-counterfeiting information comprises a plurality of types of anti-counterfeiting identification information corresponding to a plurality of participants maintaining the blockchain, wherein the plurality of types of anti-counterfeiting identification information comprise the anti-counterfeiting identification code;
obtaining, from the blockchain and based on the anti-counterfeiting identification code, a first data digest[[s]], wherein the first data digest[[s]] corresponds to a first type of the plurality of types of anti-counterfeiting identification information, wherein the first data digest uniquely corresponds to a first participant of the plurality of participants, wherein [[each]] the first participant of the plurality of participants corresponds to a first stage of a product life cycle of the product, and wherein the first participant maintains a first service node[[s]] of a blockchain network for the blockchain; [[and]]
verifying, based on a first public key[[s]] corresponding to the first participant[[s]], the first data digest[[s]], wherein the first data digest is signed using a first private key corresponding to the first participant;
obtaining, from the blockchain and based on the anti-counterfeiting identification code, a second data digest, wherein the second data digest corresponds to a second type of the plurality of types of anti-counterfeiting identification information, wherein the second data digest uniquely corresponds to a second participant of the plurality of participants, wherein the second participant of the plurality of participants corresponds to a second stage of the product life cycle of the product, and wherein the second participant maintains a second service node of the blockchain network; and
verifying, based on a second public key corresponding to the second participant, the second data digest, wherein the second data digest is signed using a second private key corresponding to the second participant;
sending, by the client device, an anti-counterfeiting verification result for the product to the user indicating successful verification of the first data digest and the second data digest; [[and]]
in response to the successful verification, identifying, by the client device, product information from a third-party content addressable storage device accessible to the blockchain by using a user query to the third-party content addressable storage device, wherein the user query comprises the first data digest; and
sending, by the client device, the product information to the user.

Therefore, the claims of the instant application are not obvious over McDonald, Fallah, Masuda, Hayashi and Rice for the reasons given above. See also Applicant’s argument filed on May 16, 2022 and January 13, 2022 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in McDonald, Fallah, Masuda, Hayashi and Rice because McDonald is not concerned about obtaining, from the blockchain and based on the anti-counterfeiting identification code, a first data digest, wherein the first data digest corresponds to a first type of the plurality of types of anti-counterfeiting identification information, wherein the first data digest uniquely corresponds to a first participant of the plurality of participants and verifying, based on a first public key corresponding to the first participant, the first data digest. Furthermore, McDonald is not concerned about obtaining, from the blockchain and based on the anti-counterfeiting identification code, a second data digest, wherein the second data digest corresponds to a second type of the plurality of types of anti-counterfeiting identification information, wherein the second data digest uniquely corresponds to a second participant of the plurality of participants and verifying, based on a second public key corresponding to the second participant, the second data digest. Additionally, McDonald is not concerned about in response to the successful verification, identifying, by the client device, product information from a third-party content addressable storage device accessible to the blockchain.

Additionally, the combination of McDonald, Fallah, Masuda, Hayashi and Rice clearly destroys the intent and purpose of McDonald taken alone and/or in view of Fallah, Masuda, Hayashi and Rice use of, for example, the steps of receiving a tag identification request, identifying a secure tag based on the tag identification request (i.e., without using a third-party content addressable storage device accessible to the blockchain and without using plurality of participants), generating tag data using the retrieved tag image and decoding rules, and providing the decoded tag data in response to the request. Accordingly, the present invention is distinguishable over McDonald taken alone and/or in view of Fallah, Masuda, Hayashi and Rice for this reason as well.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685